Order entered September 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00893-CV

                          REFUGIO GOMEZ, ET AL., Appellants

                                              V.

                                      LY SOL, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06613-D

                                          ORDER
       We GRANT court reporter Coral L. Hough’s September 5, 2014 request for extension of

time to file record and ORDER the reporter’s record be filed no later than September 26, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE